UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2221



CYNTHIA DILLON,

                                             Plaintiff - Appellee,

          versus


MARYLAND-NATIONAL CAPITAL PARK AND PLANNING
COMMISSION,

                                            Defendant - Appellant.


                            No. 06-2309



CYNTHIA DILLON,

                                            Plaintiff - Appellant,

          versus


MARYLAND-NATIONAL CAPITAL PARK AND PLANNING
COMMISSION,

                                             Defendant - Appellee.


Appeals from the United States District Court for the District of
Maryland, at Greenbelt.     William Connelly, Magistrate Judge.
(8:04-cv-00994)


Submitted:   November 19, 2007         Decided:     December 11, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Adrian Robert Gardner, General Counsel, William C. Dickerson,
Riverdale, Maryland, for Appellant/Cross-appellee.     Michael P.
Deeds, KESTELL & ASSOCIATES, Washington, D.C., for Appellee/Cross-
appellant.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            These consolidated appeals arise from Cynthia Dillon’s

successful action against the Maryland-National Capital Park and

Planning     Commission     (“Commission”),        alleging      that    she   was

wrongfully terminated in violation of the Family and Medical Leave

Act, 29 U.S.C. §§ 2601-2654 (2000) (“FMLA”).                     The Commission

asserts that the district court erred when it denied its motions

for judgment as a matter of law, as well as when it denied in part

its motion in limine and overruled its evidentiary objections to

exclude     Dillon’s      post-termination         evidence     regarding      her

qualification for FMLA protection.             Dillon has cross-appealed and

asserts that the district court erred when it granted, in part, the

Commission’s summary judgment motion and dismissed her liquidated

damages claim, and when it reduced the jury’s backpay award.

Finding no error, we affirm.

            We   find     that   the    district    court,1     in   a   thorough

memorandum    opinion     explaining     its   denial    of    the   Commission’s

renewed motion for judgment as a matter of law, properly determined

that substantial evidence supported the jury’s verdict in Dillon’s

favor.     See Bryant v. Aiken Reg'l Med. Ctrs. Inc., 333 F.3d 536,

543 (4th Cir. 2003).        Moreover, because it was Dillon’s burden to

establish    that   her    leave   qualified     for    FMLA   protection,     see


     1
      The parties consented to the exercise of the district court’s
jurisdiction by a U.S. Magistrate Judge. See 28 U.S.C. § 636(c)
(2000).

                                       - 3 -
Yashenko v. Harrah's NC Casino Co., LLC, 446 F.3d 541, 549 (4th

Cir. 2006), the district court correctly found Dillon’s post-

termination evidence of which the Commission was unaware to be

relevant under Fed. R. Evid. 401.          The Commission’s assertions to

the   contrary,   we   find   that   any   prejudicial   effect   that   this

evidence may have had was significantly reduced by the district

court’s limiting instruction to the jury to consider the post-

termination evidence only in the context of determining whether

Dillon’s leave qualified for FMLA protection, and not whether the

Commission violated the Act.         See United States v. Love, 134 F.3d
595, 603 (4th Cir. 1998) (holding that we will not overturn a

district court’s Fed. R. Evid. 403 judgment “except under the most

extraordinary of circumstances, where a trial court’s discretion

has been plainly abused”)       (internal brackets and quotation marks

omitted); United States v. Francisco, 35 F.3d 116, 119 (4th Cir.

1994) (“We generally follow the presumption that the jury obeyed

the limiting instructions of the district court”).2




      2
      The Commission also summarily asserts that the district court
erred in refusing to answer the jury’s post-instruction question as
to whether violating the Commission’s merit rules constituted
“insubordination.” We find that the district court appropriately
directed the jury to make its own determination by relying on the
district court’s jury instruction defining “insubordination.” See
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)
(“Credibility determinations, the weighing of the evidence, and the
drawing of legitimate inferences from the facts are jury functions,
not those of a judge.”).


                                     - 4 -
            We also conclude that the district court did not abuse

its discretion in granting the Commission summary judgment on

Dillon’s liquidated damages claim.           See Taylor v. Progress Energy,

Inc., 493 F.3d 454, 459-60 (4th Cir. 2007) (analogizing FMLA claims

to Fair Labor Standards Act claims); Mayhew v. Wells, 125 F.3d 216,

218 (4th Cir. 1997) (holding that this court reviews the district

court’s denial of liquidated damages under the Fair Labor Standards

Act for abuse of discretion).            The record supports the district

court’s conclusion that the Commission considered the possibility

that Dillon’s request for leave constituted a request for FMLA

leave   and    gave      her   several    opportunities    to   clarify    her

relationship with her grandmother.           Although the jury later found

the Commission’s determination that Dillon’s leave was not FMLA-

protected     to   be   incorrect,   the     record   establishes   that   the

Commission reasonably believed Dillon’s leave did not qualify for

FMLA protection.        Accordingly, we conclude that the district court

did not abuse its discretion in denying Dillon’s request for

liquidated damages.        Cf. Roy v. County of Lexington, SC, 141 F.3d
533, 548-49 (4th Cir. 1998) (upholding district court’s denial of

liquidated damages claim under the Fair Labor Standards Act where

there was no evidence the defendant’s actions were designed to

circumvent the Act).

            Last, we find that the district court did not err when it

amended the judgment reducing Dillon’s backpay award to reflect the


                                     - 5 -
evidence presented by Dillon.      See State Farm Fire and Cas. Co. v.

Barton, 897 F.2d 729, 733 (4th Cir. 1990) (“Neither the existence,

causation nor amount of damages can be left to conjecture, guess or

speculation.”) (internal quotation marks and citation omitted).

Accordingly, we affirm the district court’s final amended judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 6 -